DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species A1 – drawn to Figs. 1-8 and 10-19 and claims 1-20 in the reply filed on February 28, 2022 is acknowledged.

Specification
The abstract of the disclosure is objected to because it contains implied phrases.  Correction is required.  See MPEP §608.01(B)

Claim Objections
Claims 1 and 19 is/are objected to because of the following informalities:  
In claim 1, Ln. 1, the preamble reads, “A collapsible container…” which could read “A [[collapsible]] container comprising…” for consistency purposes with the body of the claim.
In claim 19, Ln. 1, the preamble reads, “A collapsible container…” which could read “A [[collapsible]] container comprising…” for consistency purposes with the body of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 3, 4, 7 and 8 (respectively), the phrase in each claim, “…substantially…” which is a relative term and render the claims indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay et al. (US 8408411; hereinafter Hay).
Regarding claim 17, Hay discloses a (temperature) containment vessel comprising: a base (10), a pair of side panels (15, 25 and 30; as shown in Hay Fig. 1a), a pair of end panels (20-23; as shown in Hay Fig. 1a), and a removeable lid (5; as shown in Hay Figs. 1a-b and 4a) adapted to engage with the pair of side panels and the pair of end panels (see Hay Fig. 1a), wherein the removeable lid comprises:
a top panel and a lid barrier wall (65 and 70; as shown in Hay Figs. 4a-b) extending vertically downward from the perimeter of the top panel; and
at least one passage (75, 120 and 131; as shown in Hay Figs. 4a-b) formed horizontally in the top panel and capable of allowing air to flow therethrough (Hay Col. 3 Ln. 32 – Col. 5 Ln. 22 and Figs. 1-8)
Regarding claim 18, Hay further discloses wherein the at least one passage is positioned between an exterior upper surface of the removeable lid and the lid barrier wall (see Hay Figs. 4a-b).

Allowable Subject Matter
Claims 1-2, 5-6, 9-16, 19 and 20 is/are allowed.
Claims 3-4, 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736